The Honorable Paul Miller State Senator Post Office Box 488 Melbourne, Arkansas 72556-9511
Dear Senator Miller:
I am writing in response to your request for an opinion on the following question:
  Does a county quorum court have the authority to pass an ordinance making the county assessor a Floodplain Administrator? The primary duty of the Floodplain Administrator is to administer the National Floodplain Insurance Program in a county or municipality and includes such responsibilities as issuing building permits for construction of structures in a flood plain.
RESPONSE
My predecessor answered this question in the affirmative in Op. Att'y Gen. 97-310, a copy of which I have enclosed for your review. Counties are authorized to adopt ordinances or other appropriate measures regulating, restricting, or controlling the management and use of land, structures, and other developments in flood-prone areas. A.C.A. §14-268-104 (Repl. 1998). These efforts are undertaken to secure "insurance with federal reinsurance or other federal assistance. . . ."See A.C.A. § 14-268-101(4). I agree with the opinion of my predecessor that administrative duties under this type of ordinance may be placed with the county assessor. Cf. also, Hurst v. Holland, 347 Ark. 235,61 S.W.3d 180 (2001) (citing a Randolph County ordinance appointing the county tax assessor as "Floodplain Administrator"). In my opinion, therefore, the answer to your question is "yes."
Senior Assistant Attorney General Elana C. Wills prepared the foregoing opinion, which I hereby approve.
Sincerely,
MARK PRYOR Attorney General
MP:ECW/cyh
Enclosure